361 S.W.3d 52 (2011)
J.P. and H.P, by J.P, His Attorney in Fact, D.S. and R.S., by D.S., His Attorney in Fact, V.P. and G.P., By V.P., Her Attorney in Fact; S.M. and V.M., By S.M., Her Attorney in Fact, Respondents,
v.
MISSOURI STATE FAMILY SUPPORT DIVISION and Its Director Janel Luck, Appellants.
No. WD 73768.
Missouri Court of Appeals, Western District.
December 6, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Application for Transfer Denied April 3, 2012.
Daryl R. Hylton, Jefferson City, for appellant.
Barbara J. Gilchrist and John J. Ammann, St. Louis; Mary R. McCormick, Arlington, VA, Dianne M. Hansen, Springfield, MO and Michael C. Weeks, St. Charles, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, JOSEPH M. ELLIS and VICTOR HOWARD, Judges.

ORDER
PER CURIAM.
The Family Support Division of the Missouri Department of Social Services and its Director, Janel Luck, appeal from a judgment awarding J.P. and H.P., D.S. and R.S., V.P. and G.P., and S.M. and V.M. attorney's fees and costs pursuant to § 536.050.3. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).